Jenkins, P. J.
It is immaterial wlietlier the plaintiff in the court below was, as contended by it, a bona fide purchaser for value of the negotiable purchase-money instrument sued on, or whether, as contended by the defendant, the plaintiff was in fact the real seller of the car, since the written contract, under which the sale was made, expressly provided that the “ vendor does not warrant said property, and makes no representations concerning same, except that title to same is in vendor and free from incumbrances;” and consequently the defendant was not entitled to contradict the written terms of the contract of sale by pleading express warranties and misrepresentations on the part of the vendor, relative to the quality and condition of the second-hand car which constituted the subject-matter of the sale. Harrell v. Holman, 21 Ga. App. 159 (93 S. E. 1021); Payne v. Chal-Max Motor Co., 25 Ga. App. 677 (104 S. E. 453); Finney v. Davis, 26 Ga. App. 23 (105 S. E. 632); Stamps v. Dawson Mfg. Co., 26 Ga. App. 349 (106 S. E. 195); Butler v. Citizens Bank, 28 Ga. App. 184 (110 S. E. 501). The facts of the instant ease differ entirely in this respect from those disclosed in Snellgrove v. Dingelhoef, 25 Ga. App. 334 (103 S. E. 418).

Judgment ajjvrmecl.


Stephens and Hill, JJ., concur.

Certiorari; from Fulton superior court — Judge Pendleton. May 19, 1921.
John H. Hudson, for plaintiff in error.
George B. Rush, contra.